Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 04/30/2021.
3.	Claims 1-10 are currently pending in this Office action.  

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over translated document of JP 2006-40266 (hereinafter Masaki) in view of U.S. 2008/0086431 (hereinafter Robinson).

a database configured to store a plurality of retrieval targets, each of the plurality of retrieval targets associated with recommendation candidate data indicating whether the retrieval target is a recommendation candidate ([0016, 0021 and 0054]; a context storage for storing context information and recommendation strategy; a condition selection for creating a condition based on the recommendation strategy; extracting for selecting content to be recommended to the user from among the contents); and
a controller configured to set a retrieval condition based at least in part on input data obtained from interaction with a user, to retrieve a target corresponding to the retrieval condition from the database, to determine whether the recommendation candidate is included in the target from the recommendation candidate data associated with the target, ([0017, 0020 and 0022]; creating a condition selection menu on the recommendation strategy generated by the recommendation strategy generating unit; and managing interactions with the user such as a user input operation), wherein the controller is further configured to:
determine whether or not each of the target is the recommendation candidate on the basis of the result of the retrieval and input data from the interaction with the user ([0036 and 0041]; ”an attribute value determination process of determining an attribute value prompting the user to select from among the attributes of the content determined in the attribute determination process; an attribute value determination process of determining attribute values determined by the content attribute and attribute value determination process determined in the attribute determination process and a condition selection menu generation process of generating a condition selection menu to be presented to the user by using”),
 receiving an input and a content display for presenting the content selected by the context extraction; providing information; and determining whether or not to continue the information recommendation after presenting the content presentation).  
Masaki does not explicitly disclose the recited limitations of “determine whether to present a question which request for an additional retrieval condition to the user based at least in part on a result of the retrieval when the recommendation candidate is determined to be not included in the target, and determine whether to present the recommendation candidate to the user based on at least one of a number of the target or a number of input in the interaction with the user when the recommendation candidate is determined to be included in the target”.  However, Robinson discloses the features of utilizing the options related to the find/filter functionality and the user is able to set filters where the filters are used to sort candidates within the browse profile, like “All women, 18-25”.  Robinson additionally discloses that the user can drill down the filters and further establish criteria by which candidates are filtered; for example, the user can further sort candidates based upon locations, tags, etc. ([0101-0102 and 0105-0107]; figs. 10-13) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Robinson in the system of Masaki in view of the desire to enhance the retrieval process by performing the filtering/finding functionality resulting in improving the efficiency of generating a condition selection menu based on the recommendation strategy.  Masaki also discloses a non-transitory computer-readable storage medium having stored thereon a computer program which is executable by a computer used in an interaction program of an interactive system ([0045]). 

adding the search condition to switch to the other type of content to be recommended according to the context information).  

Regarding claim 3, Masaki in view of Robinson discloses the interactive system wherein the recommendation candidate is determined on the basis of the retrieval target or a combination of the retrieval target and time (Masaki: [0011]). 

Regarding claim 5, Masaki in view of Robinson discloses the interactive system wherein the controller determines whether or not each candidate in the result of the retrieval is the recommendation candidate on the basis of candidate data of the result of the retrieval or a combination of the candidate data of the result of the retrieval and time (Masaki: [0011, 0027 and 0036]). 

Regarding claim 6, Masaki in view of Robinson discloses the interactive system wherein the controller includes an action determination model configured to use at least one of the number of the retrieval condition determined on the basis of the number of candidates of the result of the retrieval and input data from the interaction with the user (Masaki: [0041]; utilizing the investigation results in the content search process; and determining an attribute value based on the selection among the attribute values), and data indicative of whether or not the recommendation candidate is included in the result of the retrieval as a minimum input (Masaki: [0034]; deciding at least one attribute value that prompts the user to select among the attributes), and the action determination model being obtained by performing reinforcement learning with a reward design in which a greater positive reward is given if the recommendation candidate is accepted by the user and a negative reward is given if the recommendation candidate is not accepted by the user, and wherein the controller determines the action on the basis of the action determination model (Masaki: [0127-0129]). 

Regarding claim 7, Masaki in view of Robinson discloses the interactive system wherein the recommendation candidate data is represented by a score, and the controller uses at least one of a score of a candidate with the highest score in the result of the retrieval, the number of candidates of the result of the retrieval, and the number of the retrieval condition determined on the basis of the input data of the interaction with the user in order to present the candidate with the highest score to the user where the presentation becomes more active with increase of the score (Masaki: [0063-0065 and 0072]; each context information is digitized as the numerical value is referred as the priority).

Regarding claim 8, Masaki in view of Robinson discloses the interactive system wherein the controller includes an action determination model which is obtained by performing reinforcement learning with a reward design in which a positive reward in proportion with the score is given if the recommendation candidate with the highest score is accepted by the user and a negative reward is given if the candidate is not accepted by the user, and determines the action based on the action determination model (Masaki: [0127-0129]; the priority of recommendation strategy in each context is represented by a numerical value; a number of recommendations, user preference, promotion information, and a number of contents that match the condition are stored as context information). 

Response to Arguments
8.	 Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
	The main point of applicant’s argument is that Masaki in view of Robinson does not disclose the limitation of “determine whether or not each of the target is the recommendation candidate on the basis of the result of the retrieval and input data from the interaction with the user, determine whether to present a question which request for an additional retrieval condition to the user based at least in part on a result of the retrieval when the recommendation candidate is determined to be not included in the target, and determine whether to present the recommendation candidate to the user based on at least one of a number of the target or a number of input in the interaction with the user when the recommendation candidate is determined to be included in the target.”  However, the examiner disagrees with this argument.  As explained above, Masaki discloses in paragraph 0036 and 0041 that the features of determining an attribute value prompting the user to select from among the attributes of the content determined in the attribute determination process; and wherein the content selection process includes a search condition determination process of determining a content search condition from an input of a user performed on a condition selection menu and a content storage process according to the search condition determined in the search condition determination process.  Masaki further discloses that the UI management processing presents the condition selection menu generated by the condition selection menu construction processing to the user A, for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.
  


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161